Exhibit 10.1 LOAN AGREEMENT (Line of Credit) This Loan Agreement (Line of Credit) (the “Agreement”), dated as of October1, 2015, is executed by and between PJT Partners Holdings LP (“Borrower”), and First Republic Bank (the “Lender”), with reference to the following facts: A. Borrower has requested a line of credit loan in the original principal amount of Sixty Million and no/100 Dollars ($60,000,000.00), as may be increased from time to time subject to the terms and conditions set forth herein (referred to herein as the “Loan” or the “Line of Credit Loan”) from the Lender for the purposes set forth in this Agreement.
